DETAILED ACTION
	This is the first Office action on the merits. Claims 1-17 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on July 14, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” has been used to designate both ridge of Fig. 9 and sidewall of Fig. 12.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both ridge of Fig. 9 and hub of Fig. 12.  
The drawings are objected to under 37 CFR 1.84(h)(5) because Figure 15 show(s) modified forms of construction in the same view.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In Para. [0021], “leaf spring assemble” should be written - -leaf spring assembly- - for grammatical clarity.
Appropriate correction is required.
Claim Objections
Applicant is advised that should claim 5 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 9 is objected to because of the following informalities: the term “show” should be replaced with - -shoe- - for clarity.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “wherein each ridge locks into a matching at a bottom” renders the claim indefinite. Specifically, it is unclear what feature matches with each ridge.
Regarding Claim 11, the limitation “wherein each ridge locks into a matching at a bottom” renders the claim indefinite. Specifically, it is unclear what feature matches with each ridge.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20090211675 A1 (Louden) in view of US Patent 1,225,042 (Lambert). 
Regarding Claim 1, Louden discloses (Para. [0058]-[0059]; Figs. 9-10) a spiral spring wheel (wheel assembly 60) comprising: a ring spring (intermediate ring 61); a leaf spring assembly (63, 63A) surrounding an outer surface of the ring spring; a shoe (deformable ring 38) placed over the leaf spring assembly; a flange (mounting plate 11); a first plurality of torsion springs (62), each of the torsion springs in the first plurality of torsion springs extending in a clockwise spiral shape from the flange (mounting plate 11) to an inner surface of the ring spring (intermediate ring 61); and, a second plurality of torsion springs (62A), each of the torsion springs in the second plurality of torsion springs extending in a counterclockwise spiral shape from the flange (mounting plate 11) to the inner surface of the ring spring (intermediate ring 61).
Louden further teaches (Para. [0066]; Figs. 16-17) a cover (106) having sidewalls that extend past the spring assembly.

However, Lambert teaches (p. 1 lines 99-108; Figs. 1-4) an exterior tread (10) with overlapping flanges (11) covering the core of the tire body (5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have flanges overlapping the intermediate ring, such as taught by Lambert, in order to securely cover the spring assembly.
Regarding Claim 2, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059]; Figs. 9-10) each torsion spring (62) in the first plurality of springs has a first end connected to the flange (mounting plate 11) and has a second end having a platform that is curved to fit flat against the inner surface of the ring spring; and each torsion spring in the second plurality of springs has a first end connected to the flange and has a second end having a platform that is curved to fit flat against the inner surface of the ring spring.
Regarding Claim 3, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059], [0065]; Figs. 9-10, 15) the leaf spring assembly (63, 63A) includes a plurality of leaf spring groups, each leaf spring group having a plurality of leaf springs, each leaf spring including a protuberance (sleeve 99) that fits into a matching slot (recess 100) within an inner surface of the shoe.
Regarding Claim 5, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059], [0065]; Figs. 9-10, 15) the leaf spring assembly (63, 63A) includes a plurality of leaf spring groups, each leaf spring group having a plurality of leaf springs, each leaf spring including a protuberance (sleeve 99) that fits into a matching slot (recess 100) within an inner surface of the shoe; and wherein ridges (projections 102, 103 and lugs 91) along an inner surface 
Regarding Claim 6, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059], [0065]; Figs. 9-10, 15) the leaf spring assembly (63, 63A) includes a plurality of leaf spring groups, each leaf spring group having a plurality of leaf springs; and wherein ridges (projections 102, 103 and lugs 91) along an inner surface of the shoe form a separate slot (recess 100) for each leaf spring group that hold each leaf spring group in position between the ring spring and the shoe.
Regarding Claim 7, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059]; Figs. 9-10) the leaf spring assembly (63, 63A) includes a plurality of leaf spring groups, each leaf spring group having a plurality of leaf springs; wherein a first subset of the leaf spring groups (it can be seen in Fig. 9 the springs 63 extend in a clockwise direction) are wound in a clockwise direction around the ring spring; and wherein a second subset of the leaf spring groups (it can be seen in Fig. 9 the springs 63A extend in a counterclockwise direction) are wound in a counter- clockwise direction around the ring spring.
Regarding Claim 9, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059], [0065]; Figs. 9-10, 15) ridges (projections 102, 103 and lugs 91) within an underside of the shoe interlock and are secured into valleys (gaps between adjacent springs as seen in Figs. 10 and 15) of a top surface of the leaf spring assembly.
Regarding Claim 10, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0058]-[0059], [0065]; Figs. 9-10, 15) the leaf spring assembly includes a plurality of leaf spring groups (63, 63A), each leaf spring group having a plurality of leaf springs, each leaf spring including a protuberance (sleeve 99) that fits into a matching slot (recess 100) within an inner surface of the shoe; and wherein ridges (projections 102, 103 and lugs 91) along an inner 
Regarding Claim 12, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0049]; Figs. 1-21) the flange (mounting plate 11) has a plurality of bolt holes (apertures 13) and the first and second plurality of torsion springs (21, 22, 62, 62A) may include an even or odd number of spring arrays.
Louden does not disclose the flange has six bolt holes, and the first plurality of torsion springs includes six torsion springs and the second plurality of torsion springs includes six torsion springs.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have a specific number of bolt holes and torsion springs, depending on the desired performance characteristics of the wheel and bolt configuration to attach the wheel to an axle. For example, a heavy duty vehicle would require a wheel with a greater number of springs than a passenger vehicle.
Regarding Claim 13, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0049]; Figs. 1-21) the flange (mounting plate 11) has a plurality of bolt holes (apertures 13) and the first and second plurality of torsion springs (21, 22, 62, 62A) may include an even or odd number of spring arrays.
Louden does not disclose the flange has five bolt holes, and the first plurality of torsion springs includes five torsion springs and the second plurality of torsion springs includes five torsion springs.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have a specific number of bolt holes and torsion springs, depending on the desired performance characteristics of the wheel and bolt configuration to attach the wheel to an axle. For example, a heavy duty vehicle would require a wheel with a greater number of springs than a passenger vehicle.
Regarding Claim 14, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0049]; Figs. 1-21) the flange (mounting plate 11) has a plurality of bolt holes (apertures 13) and the first and second plurality of torsion springs (21, 22, 62, 62A) may include an even or odd number of spring arrays.
Louden does not disclose the flange has eight bolt holes, and the first plurality of torsion springs includes four torsion springs and the second plurality of torsion springs includes four torsion springs.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have a specific number of bolt holes and torsion springs, depending on the desired performance characteristics of the wheel and bolt configuration to attach the wheel to an axle. For example, a heavy duty vehicle would require a wheel with a greater number of springs than a passenger vehicle.
Regarding Claim 15, Louden and Lambert disclose the spiral spring wheel of claim 1, as discussed above. Louden further discloses (Para. [0049]; Figs. 1-21) the flange (mounting plate 11) has a plurality of bolt holes (apertures 13) and the first and second plurality of torsion springs (21, 22, 62, 62A) may include an even or odd number of spring arrays.
Louden does not disclose the flange has ten bolt holes, and the first plurality of torsion springs includes four torsion springs and the second plurality of torsion springs includes four torsion springs.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have a specific number of bolt holes and torsion springs, depending on the desired performance characteristics of the wheel and bolt configuration to attach the wheel to an axle. For example, a heavy duty vehicle would require a wheel with a greater number of springs than a passenger vehicle.
Regarding Claim 16, Louden discloses (Para. [0058]-[0059]; Figs. 9-10) a spiral spring wheel (wheel assembly 60) comprising: a ring spring (intermediate ring 61); a cushioning assembly (spring 
Louden further teaches (Para. [0066]; Figs. 16-17) a cover (106) having sidewalls that extend past the spring assembly.
Louden does not disclose the shoe having sidewalls that extend past the leaf spring assembly and tuck under the ring spring.
However, Lambert teaches (p. 1 lines 99-108; Figs. 1-4) an exterior tread (10) with overlapping flanges (11) covering the core of the tire body (5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring wheel disclosed by Louden to have flanges overlapping the intermediate ring, such as taught by Lambert, in order to securely cover the spring assembly.
Regarding Claim 17, Louden and Lambert disclose the spiral spring wheel of claim 16, as discussed above. Louden further discloses (Para. [0058]-[0059]; Figs. 9-10) the cushioning assembly is a spring leaf assembly (63, 63A).
Lambert also teaches (p. 2 lines 35-43; Fig. 4) a spring leaf assembly (3’, 3a).
Allowable Subject Matter
Claims 4 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose resilient wheels with spring assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617